Citation Nr: 0209169	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  95-37 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella with stress reaction, proximal tibia flares of the 
right knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
patella with stress reaction, proximal tibia flares of the 
left knee, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral hip disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for a bilateral ankle disorder.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to May 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Washington, D.C, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the 10 percent evaluations 
assigned to the chondromalacia patella with stress reaction, 
proximal tibia flares of the right knee and chondromalacia 
patella with stress reaction, proximal tibia flares of the 
left knee and denied reopening claims for service connection 
for a bilateral hip disorder and bilateral ankle disorder.

The veteran relocated to California and jurisdiction of her 
claims was assumed by the RO in Oakland, California.


FINDINGS OF FACT

1.  Chondromalacia patella with stress reaction, proximal 
tibia flares of the right knee is manifested by no more than 
a slight impairment of the knee.

2.  Chondromalacia patella with stress reaction, proximal 
tibia flares of the left knee is manifested by no more than 
slight impairment of the knee.

3.  Service connection was denied for a bilateral hip 
disorder and a bilateral ankle disorder in a June 1982 rating 
decision.  In August 1982, the veteran was notified of this 
decision and of her appeal rights and did not appeal the 
decision as to these issues.  

4.  The evidence received since the June 1982 rating decision 
does not bear directly and substantially upon the issues of 
entitlement to service connection for a bilateral hip 
disorder and bilateral ankle disorder, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella with stress reaction, proximal 
tibia flares of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, Diagnostic Code 5257 
(2001).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella with stress reaction, proximal 
tibia flares of the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a, 
Diagnostic Code 5257.

3.  The June 1982 rating decision, which denied service 
connection for a bilateral hip disorder and bilateral ankle 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(b), 20.1103 (2001).

4.  The evidence received since the June 1982 rating 
decision, which denied service connection for a bilateral hip 
disorder and bilateral ankle disorder, is not new and 
material, and the claims are not reopened.  38 U.S.C.A. 
§§ 5103A, 5107, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the August 1995, October 1995, April 1996, 
and February 1997 rating decisions, the October 1995 
statement of the case, and the February 1997, March 1997, and 
February 2001 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
higher evaluations for her service-connected knees and the 
evidence necessary to reopen her previously-denied claims.  
In the October 1995 statement of the case and the February 
1997 and March 1997 supplemental statements of the case, the 
RO also included the pertinent regulations that applied to 
the veteran's claims for increased evaluations for his 
service-connected disabilities and the regulation that 
applied to a petition to reopen a previously-denied claim.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, AMVETS.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the veteran and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, in a March 1995 letter, the RO informed the 
veteran that service connection for bilateral hip and 
bilateral ankle disorders had previously been denied in 
August 1982 and that she did not appeal that decision.  The 
RO stated that such decision was final, and that she needed 
to submit new and material evidence to reopen her claims.  It 
added, "The evidence must show that the conditions happened 
during service.  A diagnosis made within one year from the 
date of discharge may satisfy this requirement."  The 
veteran's representative was sent a correspondence copy as 
well.

In a September 1999 letter, the RO informed the veteran of 
what evidence needed to be submitted for her claims for 
increased evaluations and her petition to reopen the 
previously-denied claims and offered to assist her in 
obtaining those records.  

As to obtaining relevant records, the veteran stated that she 
had received treatment for all of her disabilities at the VA 
facilities in Honolulu, Hawaii; Phoenix, Arizona, and 
Washington, D.C.  The record reflects that in May 1995, the 
Washington, D.C., RO submitted requests to the Phoenix and 
Honolulu ROs to obtain the veteran's treatment records.  In 
April 2000, the Oakland, California, RO requested the 
treatment records from Phoenix.  The following month, the 
Phoenix RO stated that all the records had been transferred 
to the Washington, D.C., RO in April 1995.  A July 2000 
letter from Honolulu indicated that there were no records at 
that location.  VA treatment records from the Washington, 
D.C., RO have been received and associated with the claims 
file.  The veteran submitted a September 1995 letter from a 
private physician, which has been associated with the claims 
file.  While the private physician stated that the veteran 
had been seen on several occasions in that facility, he 
summed up the medical findings of her treatment at the 
facility.  Thus, the Board does not believe that VA needs to 
obtain those records since they have been summarized by the 
private physician.  The veteran has not alleged that there 
are any additional medical records related to treatment for 
her knees, hips, and ankles that have not been associated 
with the claims file.  Finally, in accordance with its duty 
to assist, the RO had the veteran undergo VA examinations 
related to her claims.

The Board is aware that the veteran was supposed to undergo a 
VA examination in December 1999 for her service-connected 
knees.  The record reflects that she refused to undergo the 
examination unless her hips and ankles were examined as well.  
The examiner was unable to examine the veteran and 
recommended that the RO resubmit the examination request to 
include examination of the hips and ankles.  There was no 
examination rescheduled, and the Board does not believe that 
the RO was under an obligation to reschedule an examination.  
First, the RO had scheduled an examination for the veteran's 
knees.  The fact that the veteran refused to undergo an 
examination is her choice.  The RO had already provided the 
veteran with an examination for her hips and ankles, and thus 
it had met its duty to assist as to those two claims.  The 
fact that VA was unable to get a more recent examination for 
the veteran's knees is not the fault of the RO.  Thus, the 
Board finds no basis to develop the increased rating claims 
any further and that the evidence of record is sufficient for 
the Board to make a determination as to the severity of the 
service-connected knees.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Factual Background

Service connection for chondromalacia patella with stress 
reaction, proximal tibia flares of the right knee and 
chondromalacia patella with stress reaction, proximal tibia 
flares of the left knee was granted by means of a June 1982 
rating decision and assigned a 20 percent evaluation, 
combined.  Service connection for bilateral hip and bilateral 
ankle disabilities was denied in the same rating decision.  
The veteran was notified of the determinations in an August 
1995 letter.  That same month, she appealed the decision as 
to her service-connected disabilities.

A January 1994 VA examination report shows that the veteran 
reported pain in her knees, hips, and ankles.  The examiner 
stated that there was normal range of motion of the joints of 
both lower extremities, including the hips, knees, and 
ankles.  There was no evidence of acute inflammatory process 
with no swelling, redness, or heat.  The examiner stated that 
the veteran's gait was normal and that she did not use an 
assistive device for ambulation.  Examination of the knees 
revealed mild crepitus bilaterally.  There was no effusion, 
deformity, or tenderness noted at the time of the 
examination.  Propulsion force and balance appeared to be 
within the limits of normal.  The examiner stated that 
measurements of both thighs and calves were the same in both 
legs.  The impressions were chondromalacia of both knees, 
chronic sprain of both hips, history of stress fractures of 
the lower extremities.

A July 1994 VA treatment report shows that the veteran 
complained of bilateral ankle, knee, and hip pain.  She 
denied a history of trauma.  Examination revealed normal 
range of motion throughout all joints.  Strength was 5/5 in 
the ankles, 4/5 in the hips, and 4/5 in the knees 
bilaterally.  The assessment was bilateral lower extremity 
pain by history.  

A May 1995 VA treatment report shows that the veteran 
reported bilateral knee pain.  The examiner stated that it 
was a normal examination except for peripatellar tenderness 
bilaterally.  The impression was possible patellofemoral 
disease.

In June 1995, the veteran submitted claims for increased 
evaluations for her service-connected knees.  She raised 
claims for service connection for bilateral hip and bilateral 
ankle disorders.

An August 1995 VA examination report shows that the veteran 
reported having developed chondromalacia in both her knees in 
service.  She stated that since 1981, she had bilateral hip 
and ankle pain.  The examiner noted that the veteran came in 
with a list of 15 complaints related to pain in her knees, 
ankles, and hips.  He stated that when he first told the 
veteran that he wanted to examine her, that she refused, 
stating that the last time she was examined, she was in pain 
for many days thereafter.  He noted that he was able to 
convince her to undergo the examination.  The examiner stated 
that the veteran was ambulating with an antalgic gait.  He 
stated that general appearance of the lower extremities was 
normal without any muscle atrophy.  Examination of both hips 
revealed no deformities.  The examiner stated there was no 
rotational crepitus, but that there was mild left 
trochanteric bursa tenderness.  He stated that the remainder 
of the hip exam was "entirely normal."  Range of motion of 
the right and left hips revealed 120 degrees of flexion, 
10 degrees of extension, 50 degrees of abduction, 30 degrees 
of adduction, 40 degrees of internal rotation, and 50 degrees 
of external rotation.

Examination of the right and left knees revealed no 
deformities.  The examiner stated there was no synovial 
swelling.  He noted there was mild patellofemoral compression 
crepitus and tenderness and mild infrapatellar tendon 
tenderness bilaterally.  The examiner stated there was no 
instability.  Range of motion of both knees was 0 degrees to 
130 degrees.  Examination of both ankles revealed no anatomic 
deformities or synovial swelling.  The examiner stated there 
was no talar tilt or lateral instability.  Range of motion of 
the right and left ankle revealed 15 degrees of dorsiflexion, 
50 degrees of plantar flexion, 15 degrees of inversion, and 
10 degrees of eversion.  The examiner entered a diagnosis of 
chondromalacia patella bilaterally with mild infrapatellar 
tendinitis.  He stated that examinations of both hips and 
ankles were normal.

An August 1995 VA x-ray of the knees was negative.

In a September 1995 letter from a private physician, he 
stated that the veteran complained of pain in her knees and 
ankles.  He stated that the veteran had been seen at that 
facility for pains in her feet and ankles.  He stated that on 
examination, there were no overt inflammatory changes and 
that deformities had not been documented by prior examiners.  
The private physician stated that the veteran ambulated with 
crutches.  He stated that there was general tenderness around 
her knees and ankles.  He noted that no significant muscle 
atrophy had been documented.  The private physician stated 
that the veteran had had radiographs taken which were 
"essentially negative."  He stated that he was unable to 
establish a probable diagnosis for the veteran at this time.

A December 1999 VA examination report shows that he reported 
that he proposed to the veteran to do the examination of her 
knees and that she stated the following:

1.  The hip and ankle claims are central 
to her increase claim for the knee; if 
these are not considered, then she claims 
no increase[;]

2.  When her knees are orthopedically 
examined, she often has considerably 
increased pain during and for many days 
after the examinations.  She does not 
want to have this examination if the hips 
and ankles aren't included, since the 
knees themselves haven't changed and she 
doesn't want the pain.  Particularly, she 
feels that the DeLuca examination for 
speed and endurance would likely cause 
her pain out of proportion to the 
benefits.

(Italics added.)

The examination noted that the veteran had reviewed items 1 
and 2 and agreed that they represented her viewpoint.  The 
examiner noted that his orders from the RO were to examine 
the knees only and recommended that an examination be 
conducted to include the hips and the ankles.

III.  Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. 4.71, Plate II 
(2001).  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  


1.  Right knee

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia patella with stress 
reaction, proximal tibia flares of the right knee.  When 
examined in January 1994, range of motion in the right knee 
was normal.  There was some crepitus present, but the 
examination showed no other abnormal findings.  When examined 
in August 1995, the examiner stated that the veteran had no 
instability in the right knee.  There was tenderness present, 
but range of motion was 0 degrees to 130 degrees.  The VA 
treatment report shows that the veteran complained of right 
knee pain and findings were consistent with the veteran's 
report of pain.  The Board finds that such findings establish 
no more than slight lateral instability or subluxation, and 
thus the chondromalacia patella with stress reaction, 
proximal tibia flares of the right knee is no more than 
10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The Board notes the veteran refused to undergo the VA 
examination scheduled in December 1999.  The purpose of that 
examination was to make findings consistent with the holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the 
holding in DeLuca is not applicable to Diagnostic Code 5257, 
and thus an evaluation in excess of 10 percent cannot be 
granted based upon DeLuca.  Johnson v. Brown, 9 Vet. App 7, 
11 (1996) (holding that Diagnostic Code 5257 is not 
predicated on loss of range of motion and thus 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to a disability rated 
under that Diagnostic Code).

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the right knee and finds that 
it is not.  In the December 1999 examination report, the 
veteran reported that the whole basis of her increased rating 
claim was based upon her claims for a bilateral hip and 
bilateral ankle disorder.  She admitted that her right knee 
had not gotten worse in severity.  Regardless of the 
veteran's statements as to her knee not worsening, the 
medical findings do not show any instability in her right 
knee, even by analogy.  The veteran's range of motion has 
been essentially normal.  The private physician could not 
report any findings related to the veteran's knee other than 
tenderness.  Examiners have noted that there is no atrophy of 
the right leg.  Additionally, the Board notes that there have 
been no x-ray findings of arthritis, and thus a separate 
evaluation for arthritis in the right knee would not be 
warranted.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
chondromalacia patella with stress reaction, proximal tibia 
flares of the right knee.

The veteran is competent to report her symptoms.  To the 
extent that the veteran initially asserted that she warranted 
more than a 10 percent evaluation the medical findings do not 
support her assertions.  As stated above, the veteran more 
recently stated that her knees had not gotten worse, but that 
her hips and ankles had.  There have been no findings of any 
lateral instability or a subluxation process.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent is not warranted for chondromalacia patella with 
stress reaction, proximal tibia flares of the right knee.  
The preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

2.  Left knee

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for chondromalacia patella with stress 
reaction, proximal tibia flares of the left knee.  When 
examined in January 1994, range of motion in the left knee 
was normal.  There was some crepitus present, but the 
examination showed no other abnormal findings.  When examined 
in August 1995, the examiner stated that the veteran had no 
instability in the left knee.  There was tenderness present, 
but range of motion was 0 degrees to 130 degrees.  The VA 
treatment report shows that the veteran complained of left 
knee pain and findings were consistent with the veteran's 
report of pain.  The Board finds that such findings establish 
no more than slight lateral instability or subluxation, and 
thus the chondromalacia patella with stress reaction, 
proximal tibia flares of the left knee is no more than 
10 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

The Board notes the veteran refused to undergo the VA 
examination scheduled in December 1999.  The purpose of that 
examination was to make findings consistent with the holding 
in DeLuca.  However, as stated above, the holding in DeLuca 
is not applicable to Diagnostic Code 5257.  Johnson, 9 Vet. 
App at 11.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted for the left knee and finds that 
it is not.  In the December 1999 examination report, the 
veteran reported that the whole basis of her increased rating 
claim was based upon her claims for a bilateral hip and 
bilateral ankle disorder.  She admitted that her left knee 
had not gotten worse in severity.  Regardless of the 
veteran's statements as to her knee not worsening, the 
medical findings do not show any instability in her left 
knee, even by analogy.  The veteran's range of motion has 
been essentially normal.  The private physician could not 
report any findings related to the veteran's knee other than 
tenderness.  Examiners have noted that there is no atrophy of 
the left leg.  Additionally, the Board notes that there have 
been no x-ray findings of arthritis, and thus a separate 
evaluation for arthritis in the left knee would not be 
warranted.  The Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
chondromalacia patella with stress reaction, proximal tibia 
flares of the left knee.

The veteran is competent to report her symptoms.  To the 
extent that the veteran initially asserted that she warranted 
more than a 10 percent evaluation the medical findings do not 
support her assertions.  As stated above, the veteran more 
recently stated that her knees had not gotten worse, but that 
her hips and ankles had.  There have been no findings of any 
lateral instability or a subluxation process.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim 
for monetary benefits.  Taking the veteran's contentions into 
account and the medical findings, an evaluation in excess of 
10 percent is not warranted for chondromalacia patella with 
stress reaction, proximal tibia flares of the left knee.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

3.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

IV.  New and Material Evidence

At the time of the June 1982 rating decision, the evidence of 
record consisted of service medical records and the veteran's 
application for benefits.  The service medical records are 
silent for any findings or diagnoses pertaining to the 
veteran's hips and ankles.

In June 1982, the RO denied service connection for bilateral 
hip and ankle disabilities, stating that there was no 
evidence of ankle or hip conditions in the service medical 
records and no evidence of current disability.  The veteran 
was notified of the decision in August 1982, to include his 
appeal rights, and did not appeal the decision as to these 
two claims within one year of the notification. 

The veteran filed a petition to reopen the claims for service 
connection for bilateral hip and bilateral ankle disorders in 
June 1995.  There have been numerous records associated with 
the claims file since the June 1982 rating decision.  The 
relevant ones have been reported above.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the June 1982 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claims for service connection for bilateral hip and 
bilateral ankle disorders.  See 38 C.F.R. § 3.156(a).  The 
reasons for this determination are explained below.

Initially, the Board notes that the veteran asserted that she 
never received notification of the June 1982 rating decision.  
However, the evidence of record does not support her 
assertion.  The veteran appealed the June 1982 rating 
decision as to the claims related to her service-connected 
knees.  Thus, there is no question that the veteran received 
notification of the rating decision.  Regardless, the August 
1982 letter shows that it was sent to her address of record 
at that time.  Although "the presumption of regularity is 
not absolute [and] it may be rebutted by the submission of 
'clear evidence to the contrary,'"  Ashley v. Derwinski, 
2 Vet. App. 307, 309 (1991) (quoting Rosler v. Derwinski, 
1 Vet. App. 241, 242 (1991)), an appellant's assertion of 
non-receipt of a notice is not sufficient to overcome the 
presumption of regularity that VA properly mailed such notice 
to the claimant in the regular course of business.  See 
Butler v. Principi, 244 F.2d 1337, 1340 (2001); Mason v. 
Brown, 8 Vet. App. 44, 45 (1995) ("Appellant's statement of 
non[-]receipt, standing alone, is not the type of 'clear 
evidence to the contrary' which is sufficient to rebut the 
presumption of regularity."); Midenhall, 7 Vet. App. at 274.

As to the medical records, which address disabilities other 
than bilateral hip and bilateral ankle disorders, those 
records are not relevant to the issues at hand and cannot 
constitute new and material evidence as to the claims for 
service connection for bilateral hip and bilateral ankle 
disorders.  See id.

At the time of the June 1982 rating decision, the evidence of 
record had shown that there was no evidence of a bilateral 
hip or bilateral ankle disorders.  

Since the June 1982 rating decision, the veteran has not 
brought forth any evidence that she had bilateral hip and 
bilateral ankle disorders while in service or that she has a 
bilateral hip or bilateral ankle disorders now.  The Board is 
aware that in the January 1994 VA examination report, the 
examiner entered a diagnosis of chronic bilateral hip sprain.  
However, the medical findings in that examination report are 
entirely negative as to the veteran's hips.  Range of motion 
was reported as normal.  There was no evidence of swelling, 
redness, or heat.  The Board cannot accept the diagnosis of 
chronic bilateral hip strain blindly when the body of the 
examination report shows negative findings related to the 
veteran's bilateral hip.  The findings in the examination 
report must be weighed against the diagnosis entered, and the 
Board finds that the negative findings in the examination 
report outweigh the cursory diagnosis, which is not supported 
by the clinical findings.  It is clear that the examiner 
based his diagnosis on history reported by the veteran, which 
history is not accurate.  Thus, regardless of the examiner's 
diagnosis, the Board finds that the clinical findings showed 
no bilateral hip disorder at that time.  When examined in 
August 1995, the examiner found that examinations of the hips 
and ankles were normal.  The private physician did not enter 
a diagnosis, but noted that the veteran complained of pain in 
those areas.  

Therefore, based on the review of the record, the Board finds 
that the veteran still has not brought forth evidence of 
current disabilities related to her hips and ankles.  
Accordingly, the evidence associated with the claims file 
since the June 1982 rating decision is cumulative and 
redundant of that which had been previously of record and is 
not relevant to the veteran's claim that she had bilateral 
hip and bilateral ankle disorders while in service, and thus 
cannot constitute new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  

Again, as stated above, the veteran has been informed that in 
order for the claim to be reopened, she needs to show that 
she incurred bilateral hip and bilateral ankle disorders 
while in service.  The veteran's assertions that she had 
bilateral hip and bilateral ankle disorders are not 
sufficient to reopen the claim, as she made the same 
assertions at the time of the June 1982 rating decision.  See 
id.; see Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Again, no medical professional has asserted that the veteran 
had bilateral hip and bilateral ankle disorders in service, 
nor is there any evidence of current bilateral hip and 
bilateral ankle disabilities.  Accordingly, for the reasons 
explained above, the Board has determined the veteran has not 
submitted new and material evidence to reopen the claims for 
service connection for bilateral hip and bilateral ankle 
disorders, and the petition to reopen such claims is denied.


ORDER

An evaluation in excess of 10 percent for chondromalacia 
patella with stress reaction, proximal tibia flares of the 
right knee is denied.

An evaluation in excess of 10 percent for chondromalacia 
patella with stress reaction, proximal tibia flares of the 
left knee is denied.

The petition to reopen the claim for service connection for a 
bilateral hip disorder is denied.

The petition to reopen the claim for service connection for a 
bilateral ankle disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

